 DECISIONS OF NATIONAL LABOR RELATIONS BOARDHoward Plating Industries, Inc. and InternationalUnion, United Automobile, Aerospace and Agricul-tural Implement Workers of America, UAW. Case7-CA 14153July 16, 1979SUPPLEMENTAL DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS JENKINSAND PFNELI.OOn August 31, 1977, the National Labor RelationsBoard issued its Decision and Order in the above-entitled proceeding,' finding that Respondent vio-lated Section 8(a)(5) and (1) of the Act by refusing tobargain collectively with International Union, UnitedAutomobile, Aerospace and Agricultural ImplementWorkers of America, UAW (herein called theUnion), as the exclusive representative of the employ-ees in the appropriate unit.2l231 NLRB 1159.2 Respondent is a Michigan corporation engaged in providing electroplat-ing services for various manufacturing concerns On June 24. 1976. pursuantto a Stipulation for Certification Upon (onsentl Election. a majority of theemployees of Respondent in an appropriate unit, in a secret-ballot electionconducted under the supervision of the Regional Director for Region 7,designated the Union as their representative for the purposes of, collectivebargaining with Respondent. The Union prevailed by a vote of 27 to 21, with3 challenged ballots. Respondent filed timely bjections. Alter an invesliga-tion conducted by the Regional Director fr Region 7, the Regional Directorgranted Respondent's request to withdrawal certain of the objections andrecommended that the remaining objections be overruled and an appropriatecertification issue, applying the principles of Holl6,w ood Ceramics C(onmpanv.Inc., 140 NLRB 221 (1962). On May 17, 1977. the Board issued a Decisionand Certification of Representative. accepting the recommendations of theRegional Director and certifying the Ulnion as the collective-bargaining rep-resentative of the employees in the appropriate unit. In doing so, MemberPenello and then Member Walther accepted the Regional Director's recom-mendations for the reasons set forth in Shopping Karl Food Marketr In. 228NLRB 1311 (1977). wherein the Board in:rIority overruled HolIvwood Ce-ramics, supra. Member Jenkins, who dissented in Shopping Krl, supra,agreed with the conclusion that the objections should be overruled n view ofthe Regional Director's application of the principles of Hll, sood Ceramis .supra.Thereafter, on June 28. 1977, General Counsel issued a complaint in theabove-captioned matter on a charge filed by the Union on June 22. 1977,alleging that since on or about June 7, 1977. Respondent has refused andPursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has decided, sua sponte, to reconsiderthis case in light of its recent decision in General Knitof California. Inc., 239 NLRB 619 (1978), wherein theBoard overruled Shopping Karl fhood Market, Inc.,228 NLRB 1311 (1977), and decided to return to therule of Hollywood 'eramnics C(ompany, Inc.. 140NLRB 221 (1962), in considering alleged misrepre-sentations of parties during the preelection period.We have reconsidered and have decided to reaffirmour original Decision inasmuch as the Regional Di-rector properly overruled the objections herein underthe standards set forth in Hollywood Ceramics, supra,which standards we now adhere to in accord with ourdecision in General Knit, supra.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby affirms as its Order, the Orderheretofore entered in this proceeding on August 31,1977.MI1MBIR PNI.i I. (0, concurring:For the reasons set forth in my dissents in GeneralKnit3and BcAnan-UJhler I would reaffirm our origi-nal Decision. I continue to adhere to the sound prin-ciples of Shopping Karl.5continues to refuse to hbarga in collectlively with the nion as the exclusivecollective-bargaining g represent.tie although the Union has requested and isrequesting it to do so. On Jul 7. 1977. Respondent filed its answer to thecomplaint admiltting i1 part nd denying in part the allegations of the com-plaint.On July I18 1977, (ieneral (Counsel filed with the Board a Motion forSummary Judgment Ihereafter. on August 31, 1977, the National LaborRelations Board issued it,, aboe-mentioned l)ecision and Order whereby itgranted the Motion lir Suimmary Judgment.General hnlr oa (aliJornia, Inc 239 NLRB 619 (1978).B4 lat-kman-Ihlr (Chemical Disioln Snalloh, (Corpration, 239 NLRB637 (19781.Shopping Kuarl Fold 4arket. Inc., 228 NLRB 1311 (19771.243 NLRB No. 69482